140 Ga. App. 366 (1976)
231 S.E.2d 131
J. W. J.
v.
STATE OF GEORGIA.
53079.
Court of Appeals of Georgia.
Argued November 2, 1976.
Decided November 8, 1976.
John W. Rountree, Jr., for appellant.
E. Byron Smith, District Attorney, for appellee.
WEBB, Judge.
We have carefully examined the enumerations of error in conjunction with appellant's brief and the portion of the record which he has directed to be transmitted to this court, and we find that the record does not support the charges made in the brief. "The burden is on him who asserts error to show it affirmatively by the record." Roach v. State, 221 Ga. 783, 786 (147 SE2d 299).
Judgment affirmed. Deen, P. J., and Smith, J., concur.